On August 7, 1989, the Defendant was sentenced to Count I, R 2obbery, seven (7) years; Counts II, III, and IV, Assault, five (5) years on each count; said sentences are to run concurrent and concurrent to any sentence imposed in federal court; $3,000 fine; surcharge; 9 days credit for time served; dangerous designation.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant waived his right to be present and was represented by Walter M. Hennessey, Attorney from Butte.
The state was not represented.
Before hearing the application, Mr. Hennessey advised his client that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the Judgment will be affirmed with the following modification, in the Judgment of August 7,1989, page 3, line 11, delete the words “but not less than thirty (30) days prior to discharge” and substitute the following phrase “upon discharge from State and Federal custody to be paid during the term of his parole”.
The reason for the decision is not to relieve him from the payment of $3,000 nor to keep him in prison until he has paid the $3,000, but rather that it be paid after he has been paroled either from the State Prison or from his Federal custody, whichever comes later, but certainly before he is discharged from parole.